This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, GERRITY, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Andrew M. FUTCH
     Gas Turbine Systems Technician (Mechanical) Third Class
                        (E-4), U.S. Navy
                           Appellant

                             No. 202100207

                        _________________________

                         Decided: 19 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                         Derek C. Butler (trial)
                   Kimberly J. Kelly (entry of judgment)

 Sentence adjudged 19 April 2021 by a general court-martial convened
 at Naval Station Mayport, Florida, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 15 months, and a bad-conduct discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN
                  United States v. Futch, NMCCA No. 202100207
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2